Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this
May 3, 2011 (the “Effective Date”), by and between Willdan Group, Inc., a
Delaware corporation (“Company”), and Thomas D. Brisbin, an individual
(“Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A. Company desires to employ Executive to carry out the duties and
responsibilities described below on the terms and conditions hereinafter set
forth.

 

B. This Agreement shall be effective immediately and shall govern the employment
relationship between Executive and Company from and after the Effective Date,
and, as of the Effective Date, supersedes and negates all previous agreements
and understandings with respect to such relationship (including, without
limitation, the Employment Agreement by and between Company and Executive dated
April 2, 2007 (the “Prior Employment Agreement”)).

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                                      Retention and Duties.

 

1.1                          Retention.  Company hereby agrees to continue to
employ Executive for the Employment Period (as defined in Section 2), on the
terms and conditions set forth in this Agreement.  Executive hereby accepts and
agrees to such employment on the terms and conditions so set forth.

 

1.2                          Duties.  During the Employment Period, Executive
shall serve Company as its President and Chief Executive Officer and shall have
the powers, duties and obligations of management usually vested in such
position, subject to the directives of Company’s Board of Directors (the
“Board”) and the corporate policies of Company as they are in effect from time
to time throughout the Employment Period, including, without limitation,
Company’s business conduct and ethics policies, as they may change from time to
time.  During the Employment Period, Executive shall report solely to the Board.

 

1.3                          No Other Employment; Minimum Time Commitment. 
During the Employment Period, Executive shall both (i) devote substantially all
of Executive’s business time, energy and skill to the performance of Executive’s
duties for Company, and (ii) hold no other employment.  Executive’s service on
the boards of directors (or similar body) of other business entities, or the
provision of other services thereto, is subject to the prior written approval of
the Board, which may not be unreasonably withheld.  Company shall have the right
to require Executive to resign from any board or similar body on which he may
then serve if the Board reasonably determines that Executive’s service on such
board or body interferes with the effective discharge of Executive’s duties and
responsibilities to Company or that any business related to such service is then
in competition with any business of Company or any of its affiliates, successors
or assigns.  Nothing in this Section 1.3 shall be construed as preventing
Executive

 

1

--------------------------------------------------------------------------------


 

from engaging in the investment of his personal assets; provided, however, that
Executive may not invest in entities that engage in a business that competes
directly or indirectly with the Company except to the extent that such entity is
publicly traded on a national or regional stock exchange or on an over-the
counter market and Executive does not, directly or indirectly, beneficially own
more than five percent (5%) of any class of securities of such entity. 
Notwithstanding the foregoing, Executive may provide outside consulting services
with the prior consent of Company’s Board.

 

1.4                          No Breach of Contract.  Executive represents to
Company that: (i) the execution and delivery of this Agreement by Executive and
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which Executive is a party or otherwise bound;
(ii) Executive has no information (including, without limitation, confidential
information and trade secrets) relating to any other person or entity which
would prevent, or be violated by, Executive entering into this Agreement or
carrying out his duties hereunder; (iii) Executive is not bound by any
employment, consulting, non-compete, confidentiality, trade secret or similar
agreement with any other person or entity, and (iv) Executive understands
Company will rely upon the accuracy and truth of the representations and
warranties of Executive set forth herein and Executive consents to such
reliance.

 

1.5                          Location.  Executive’s principal place of
employment shall be Company’s principal executive offices located in Anaheim,
California.  Executive agrees that he will be regularly present at Company’s
principal executive offices.  Executive acknowledges that he may be required to
travel from time to time in the course of performing his duties for Company.

 

2.                                      Employment Period.  Executive and the
Company each acknowledge and agree that Executive’s employment is on an at-will
basis, and either Executive or the Company may terminate Executive’s employment
at any time in accordance with Section 5 below.  As used in this Agreement, the
term “Employment Period” shall mean the period Executive is employed with the
Company hereunder.

 

3.                                      Compensation.

 

3.1                          Base Salary.  During the Employment Period,
Executive’s base salary (the “Base Salary”) shall be paid in accordance with
Company’s regular payroll practices in effect from time to time (presently
bi-weekly), but not less frequently than in monthly installments.  The
Compensation Committee of the Board (the “Committee”) will establish Executive’s
Base Salary.

 

3.2                          Incentive Bonus.  During the Employment Period,
Executive shall be eligible to receive an annual incentive bonus (“Incentive
Bonus”).  Executive’s target Incentive Bonus amount for each fiscal year during
the Employment Period shall be one hundred percent (100%) of Executive’s annual
rate of Base Salary.  Executive’s Incentive Bonus shall be in an amount to be
determined by the Committee in its sole discretion, based on the performance
objectives established by the Committee for the particular 12-month period
covered by the bonus.  Except as expressly provided in Section 5.3(b) below,
payment of Executive’s Incentive Bonus is contingent on Executive’s continued
employment with Company through the last day of the 12-month period covered by
the bonus and shall be paid not later than two and one-half months after the end
of such period.

 

2

--------------------------------------------------------------------------------


 

4.                                      Benefits.  During the Employment Period,
Executive shall be entitled to participate in all employee retirement and
welfare benefit plans and programs, and paid time off and fringe benefit plans
and programs, made available by Company to Company’s employees generally, in
accordance with the eligibility and participation provisions of such plans and
as such plans or programs may be in effect from time to time, and shall be
entitled to reimbursement for reasonable business expenses in accordance with
Company’s expense reimbursement policies in effect from time to time.

 

5.                                      Termination.

 

5.1                          Termination by Company.  Executive’s employment by
Company, and the Employment Period, may be terminated at any time by Company:
(i) with Cause (as defined in Section 5.5), or (ii) with no less than sixty (60)
days advance notice to Executive, without Cause, or (iii) in the event of
Executive’s death, or (iv) in the event that the Board determines in good faith
that Executive has a Disability (as defined in Section 5.5).

 

5.2                          Termination by Executive.  Executive’s employment
by Company, and the Employment Period, may be terminated by Executive with no
less than sixty (60) days advance notice to Company (such notice to be delivered
in accordance with Section 5.6); provided, however, that in the case of a
termination for Good Reason (as defined in Section 5.5), Executive may provide
immediate written notice at the end of the notice and cure period referred to in
the “Good Reason” definition in Section 5.5 if Company fails to, or cannot,
reasonably cure the event that constitutes Good Reason.

 

5.3                          Benefits Upon Termination.  If Executive’s
employment by Company is terminated during the Employment Period for any reason
by Company or by Executive (in any case, the date that Executive’s employment by
Company terminates is referred to as the “Severance Date”), Company shall have
no further obligation to make or provide to Executive, and Executive shall have
no further right to receive or obtain from Company, any payments or benefits
except as follows:

 

(a)                                  Company shall pay Executive (or, in the
event of his death, Executive’s estate) any Accrued Obligations (as defined in
Section 5.5);

 

(b)                                 If, during the Employment Period,
Executive’s employment with Company terminates as a result of an Involuntary
Termination (as defined in Section 5.5), Company shall pay Executive (in
addition to the Accrued Obligations and subject to the release requirement of
Section 5.4 and subject to tax withholding and other authorized deductions), an
amount equal to the sum of (x) two (2) times his Base Salary at the annual rate
in effect on the Severance Date, plus (y) one (1) times his target Incentive
Bonus for the year in which the Severance Date occurs.  Such amount is referred
to hereinafter as the “Severance Benefit.”  Subject to Section 22(b), Company
shall pay the Severance Benefit to Executive in substantially equal installments
in accordance with Company’s standard payroll practices over a period of
twenty-four (24) consecutive months, with the first installment payable in the
month following the month in which Executive’s Separation from Service (as such
term is defined in Section 5.5) occurs.

 

(c)                                  Upon the termination of Executive’s
employment for any reason other than by the Company for Cause, the Company will
continue to provide Executive with medical insurance coverage (the “Continuation
Coverage”) substantially similar to

 

3

--------------------------------------------------------------------------------


 

medical coverage provided to the Company’s active employees.  If the Company
offers more than one medical plan option to its active employees, the Company
may determine from time to time, in its discretion, which such option the
Continuation Coverage will be modeled after.  Executive will not be charged a
premium for the Continuation Coverage but will be responsible for any required
payments, including without limitation, deductibles, copayments, and
coinsurance.  The Continuation Coverage shall include coverage for Executive’s
spouse and dependent children who meet the eligibility requirements for medical
coverage for spouses and dependent children of the Company’s active employees. 
Executive’s Continuation Coverage shall continue until the earliest of (1) the
date on which Executive attains age 65; (2) the date Executive becomes eligible
for coverage under an employer’s health plan; or (3) the date the Company ceases
to offer any group medical coverage to its active employees.  Coverage for
Executive’s spouse and dependents will continue until the earlier of (1) the
date Executive’s coverage terminates or (2) the date the spouse or dependent
ceases to meet the eligibility requirements for medical coverage for spouses and
dependent children of the Company’s active employees.  Notwithstanding anything
herein to the contrary, if the Company determines that it is impractical or
infeasible to provide the Continuation Coverage, the Company may in lieu thereof
provide Executive with monthly cash payments equal to the monthly premium for
medical coverage provided to the Company’s active employees.  The Company makes
no representation regarding the taxability of any benefit provided under this
section and any tax obligations related thereto shall be the sole obligation of
the Executive.

 

Notwithstanding the foregoing provisions of this Section 5.3, if Executive
breaches his obligations under Section 6 of this Agreement at any time, from and
after the date of such breach, Executive will no longer be entitled to, and
Company will no longer be obligated to pay, any remaining unpaid portion of any
benefits provided in Section 5.3(b) or 5.3(c); provided that, if Executive
provides the release contemplated by Section 5.4, in no event shall Executive be
entitled to benefits pursuant to Section 5.3(b) of less than $5,000 (or the
amount of such benefits, if less than $5,000), which amount the parties agree is
good and adequate consideration, in and of itself, for Executive’s release
contemplated by Section 5.4.

 

The foregoing provisions of this Section 5.3 shall not affect: (i) Executive’s
receipt of benefits otherwise due terminated employees under group insurance
coverage consistent with the terms of the applicable Company welfare benefit
plan; (ii) Executive’s rights under COBRA to continue participation in medical,
dental, hospitalization and life insurance coverage; or (iii) Executive’s
receipt of benefits otherwise due in accordance with the terms of Company’s
401(k) plan (if any).

 

5.4                          Release; Exclusive Remedy.

 

(a)                                  This Section 5.4 shall apply
notwithstanding anything else contained in this Agreement or any stock option,
restricted stock or other equity-based award agreement to the contrary.  As a
condition precedent to any Company obligation to Executive pursuant to
Section 5.3(b) or 5.3(c) or any obligation to accelerate vesting of any
equity-based award in connection with the termination of Executive’s employment,
Executive shall, upon or promptly following his last day of employment with
Company, provide Company with a valid, executed general release agreement in a
form acceptable to Company within twenty-one (21) days following the termination
of Executive’s

 

4

--------------------------------------------------------------------------------


 

employment, and such release agreement shall have not been revoked by Executive
pursuant to any revocation rights afforded by applicable law.  Company shall
have no obligation to make any payment or provide any benefit to Executive
pursuant to Section 5.3(b) or 5.3(c) (or otherwise accelerate the vesting of any
equity-based award in the circumstances as otherwise contemplated by the
applicable award agreement) unless and until the release agreement contemplated
by this Section 5.4 becomes irrevocable by Executive in accordance with all
applicable laws, rules and regulations.

 

(b)                                 Executive agrees that the payments and
benefits contemplated by Section 5.3 (and any applicable acceleration of vesting
of an equity-based award in accordance with the terms of such award in
connection with the termination of Executive’s employment) shall constitute the
exclusive and sole remedy for any termination of his employment and Executive
covenants not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment.  Company and Executive acknowledge and
agree that there is no duty of Executive to mitigate damages under this
Agreement.  All amounts paid to Executive pursuant to Section 5.3 shall be paid
without regard to whether Executive has taken or takes actions to mitigate
damages.

 

5.5                          Certain Defined Terms.

 

(a)                                  As used herein, “Accrued Obligations”
means:

 

(i)                                     any Base Salary that had accrued but had
not been paid (including accrued and unpaid vacation time) on or before the
Severance Date; and

 

(ii)                                  any Incentive Bonus payable pursuant to
Section 3.2 earned by Executive with respect to any bonus period ending prior to
the Severance Date, to the extent such bonus has not been paid as of the
Severance Date; and

 

(iii)                               any reimbursement due to Executive pursuant
to Section 4 for expenses incurred by Executive on or before the Severance Date.

 

(b)                                 As used herein, “Cause” shall mean, as
reasonably determined by the Board (excluding Executive, if he is then a member
of the Board), (i) any act of personal dishonesty taken by Executive in
connection with his responsibilities as an employee of Company which is intended
to result in substantial personal enrichment of Executive and is reasonably
likely to result in material harm to Company, (ii) Executive’s commission of a
felony, (iii) a willful act by Executive which constitutes misconduct and is
materially injurious to Company, or (iv) continued willful violations by
Executive of Executive’s obligations to Company after there has been delivered
to Executive a written demand for performance from Company which describes the
basis for Company’s belief that Executive has willfully violated his obligations
to Company.  Failure to achieve Company or individual performance objectives
shall not be considered “Cause” for the purposes of this section.

 

(c)                                  As used herein, “Change in Control” shall
mean the occurrence of (a) a “change in the ownership” of the Company within the
meaning of Treasury Regulation 1.409A-3(i)(5)(v), (b) a “change in the effective
control” of the Company within the meaning of Treasury Regulation
1.409A-3(i)(5)(vi)(A), or (c) a change “in the ownership of a substantial
portion of the assets” of the Company within the meaning of Treasury Regulation
1.409A-3(i)(5)(vii).

 

5

--------------------------------------------------------------------------------


 

(d)                                 As used herein, “Disability” shall mean a
physical or mental impairment which, as reasonably determined by the Board,
renders Executive unable to perform the essential functions of his employment
with Company, even with reasonable accommodation that does not impose an undue
hardship on Company, for more than 180 days in any 12-month period, unless a
longer period is required by federal or state law, in which case that longer
period would apply.

 

(e)                                  As used herein, “Good Reason” shall mean
the occurrence of any of the following without Executive’s express written
consent: (i) a material reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, or the removal of Executive from
such duties, position and responsibilities; (ii) a material reduction by Company
of Executive’s Base Salary or Incentive Bonus opportunity as in effect
immediately prior to such reduction; (iii) the relocation of Executive to a
facility or a location more than fifty (50) miles from Executive’s current
principal office location; or (iv) a Change in Control; provided, however, that
any such condition or conditions, as applicable, shall not constitute Good
Reason unless both (x) Executive provides written notice to Company of the
condition claimed to constitute Good Reason within sixty (60) days of the
initial existence of such condition(s) (such notice to be delivered in
accordance with Section 19), and (y) Company fails to remedy such
condition(s) within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of Executive’s
employment with Company shall not be treated as a termination for Good Reason
unless such termination occurs not more than one hundred and twenty (120) days
following the initial existence of the condition claimed to constitute Good
Reason.

 

(f)                                    As used herein, “Involuntary Termination”
shall mean a termination of Executive’s employment by Company without Cause or
by Executive for Good Reason.  For purposes of this Agreement, the term
Involuntary Termination shall not include a termination of Executive’s
employment due to Executive’s death or Disability.

 

(g)                                 As used herein, the term “Person” shall be
construed broadly and shall include, without limitation, an individual, a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

 

(h)                                 As used herein, a “Separation from Service”
occurs when Executive dies, retires, or otherwise has a termination of
employment with Company that constitutes a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.

 

5.6                          Notice of Termination.  Any termination of
Executive’s employment under this Agreement shall be communicated by written
notice of termination from the terminating party to the other party.  This
notice of termination must be delivered in accordance with Section 19 and must
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination.

 

6

--------------------------------------------------------------------------------


 

5.7                          Limitation on Benefits.

 

(a)                                  Notwithstanding anything contained in this
Agreement to the contrary, to the extent that the payments and benefits provided
under this Agreement and benefits provided to, or for the benefit of, Executive
under any other Company plan or agreement (such payments or benefits are
collectively referred to as the “Benefits”) would be subject to the excise tax
(the “Excise Tax”) imposed under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), the Benefits shall be reduced (but not below
zero) if and to the extent that a reduction in the Benefits would result in
Executive retaining a larger amount, on an after-tax basis (taking into account
federal, state and local income taxes and the Excise Tax), than if Executive
received all of the Benefits (such reduced amount is referred to hereinafter as
the “Limited Benefit Amount”).  Unless Executive shall have given prior written
notice specifying a different order to Company to effectuate the Limited Benefit
Amount, Company shall reduce or eliminate the Benefits by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined).  Any notice given by Executive pursuant
to the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing Executive’s rights and entitlements to
any benefits or compensation.

 

(b)                                 A determination as to whether the Benefits
shall be reduced to the Limited Benefit Amount pursuant to this Agreement and
the amount of such Limited Benefit Amount shall be made by Company’s independent
public accountants or another certified public accounting firm of national
reputation designated by Company (the “Accounting Firm”) at Company’s expense. 
The Accounting Firm shall provide its determination (the “Determination”),
together with detailed supporting calculations and documentation to Company and
Executive within five (5) days of the date of termination of Executive’s
employment, if applicable, or such other time as requested by Company or
Executive (provided Executive reasonably believes that any of the Benefits may
be subject to the Excise Tax), and if the Accounting Firm determines that no
Excise Tax is payable by Executive with respect to any Benefits, it shall
furnish Executive with an opinion reasonably acceptable to Executive that no
Excise Tax will be imposed with respect to any such Benefits.  Unless Executive
provides written notice to Company within ten (10) days of the delivery of the
Determination to Executive that he disputes such Determination, the
Determination shall be binding, final and conclusive upon Company and Executive.

 

6.                                      Confidentiality, Proprietary
Information; Non-Solicitation.

 

6.1                          Company Information. Executive agrees to hold in
strictest confidence, and not to use or disclose, except for the benefit of
Company, to any person, firm or corporation, any Confidential Information of
Company or any of its affiliates (Company and its affiliates are referred to,
collectively, as the “The Company Group”).  “Confidential Information” means any
of The Company Group’s proprietary information, technical data, trade secrets or
know-how, including, but not limited to, research, products, services, customer
lists and customers (including, but not limited to, customers of The Company
Group on whom Executive calls or with whom Executive becomes acquainted during
the Employment Period), markets, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering data,

 

7

--------------------------------------------------------------------------------


 

hardware configuration information, marketing, financial or other business
information which are (a) disclosed to Executive by The Company Group either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment, or (b) developed by Executive solely or jointly with others on
behalf of The Company Group.  All inventions and developments on the part of
Executive during the Employment Period shall be “works for hire” on behalf of
The Company Group and shall be the sole property of The Company Group. 
Confidential Information does not include any of the foregoing items which has
become publicly known or made generally available through no wrongful act of
Executive or of others who were under confidentiality obligations as to the item
or items involved or improvements or new versions thereof.

 

6.2                          Former Employer Information.  Executive will not,
during the Employment Period, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that Executive will not bring onto the premises of Company
any unpublished document or proprietary information belonging to any such
employer, person or entity unless consented to in writing by such employer,
person or entity.

 

6.3                          Third Party Information.  Executive recognizes that
The Company Group has received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on The Company
Group’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes.  Executive agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it except as necessary
in carrying out Executive’s work for Company consistent with The Company Group’s
agreement with such third party.

 

6.4                          Non-Interference with Customers.  During the period
of Executive’s employment with The Company Group and for a period of twelve (12)
months thereafter, Executive will not, directly or indirectly through any other
Person, use Confidential Information to influence or attempt to influence
customers, vendors, suppliers, licensors, lessors, joint venturers, associates,
consultants, agents, or partners of The Company Group to divert their business
away from The Company Group, and Executive will not otherwise interfere with,
disrupt or attempt to disrupt the business relationships, contractual or
otherwise, between The Company Group, on the one hand, and any of its or their
customers, suppliers, vendors, lessors, licensors, joint venturers, associates,
officers, employees, consultants, managers, partners, members or investors, on
the other hand.

 

6.5                          Non-Solicitation of Employees.  During the period
of Executive’s employment with The Company Group and for a period of twelve (12)
months thereafter, Executive will not, directly or indirectly, individually or
as a consultant to, or as an employee, officer, stockholder, director or other
owner of or participant in any business, solicit (or assist in soliciting) any
person who is then, or at any time within six (6) months prior thereto was, an
employee of an entity within The Company Group who earned annually $25,000 or
more as an employee of such entity during the last six (6) months of his or her
own employment to work for (as an employee, consultant or otherwise) any
business, individual, partnership, firm, corporation, or other entity whether or
not engaged in competitive business with any entity in The Company Group.

 

6.6                          Understanding of Covenants.  Executive acknowledges
that, in the course of his employment with The Company Group, he has become
familiar, or will become familiar, with The Company Group’s trade secrets and
with other confidential and proprietary information concerning The Company Group
and that his services have been and will be of special, unique

 

8

--------------------------------------------------------------------------------


 

and extraordinary value to The Company Group.  Executive agrees that the
foregoing covenants set forth in this Section 6 (together, the “Restrictive
Covenants”) are reasonable and necessary to protect The Company Group’s trade
secrets and other confidential and proprietary information, good will, stable
workforce, and customer relations.

 

Without limiting the generality of Executive’s agreement in the preceding
paragraph, Executive (i) represents that he is familiar with and has carefully
considered the Restrictive Covenants, (ii) represents that he is fully aware of
his obligations hereunder, (iii) agrees to the reasonableness of the length of
time and scope of the Restrictive Covenants, and (iv) agrees that the
Restrictive Covenants will continue in effect for the applicable periods set
forth above in this Section 6 regardless of whether Executive is then entitled
to receive severance pay or benefits from Company.  Executive understands that
the Restrictive Covenants may limit his ability to earn a livelihood in a
business similar to the business of The Company Group, but he nevertheless
believes that he has received and will receive sufficient consideration and
other benefits as an employee of Company and as otherwise provided hereunder or
as described in the recitals hereto to clearly justify such restrictions which,
in any event (given his education, skills and ability), Executive does not
believe would prevent him from otherwise earning a living.  Executive agrees
that the Restrictive Covenants do not confer a benefit upon Company
disproportionate to the detriment of Executive.

 

6.7                          Enforcement.  Executive agrees that Executive’s
services are unique and that he has access to Confidential Information. 
Accordingly, without limiting the generality of Section 18, Executive agrees
that a breach by Executive of any of the covenants in this Section 6 would cause
immediate and irreparable harm to Company that would be difficult or impossible
to measure, and that damages to Company for any such injury would therefore be
an inadequate remedy for any such breach.  Therefore, Executive agrees that in
the event of any breach or threatened breach of any provision of this Section 6,
Company shall be entitled, in addition to and without limitation upon all other
remedies Company may have under this Agreement, at law or otherwise, to obtain
specific performance, injunctive relief and/or other appropriate relief (without
posting any bond or deposit) in order to enforce or prevent any violations of
the provisions of this Section 6, or require Executive to account for and pay
over to Company all compensation, profits, moneys, accruals, increments or other
benefits derived from or received as a result of any transactions constituting a
breach of this Section 6 if and when final judgment of a court of competent
jurisdiction or arbitrator, as applicable, is so entered against Executive. 
Executive further agrees that the applicable period of time any Restrictive
Covenant is in effect following the Severance Date, as determined pursuant to
the foregoing provisions of this Section 6, such period of time shall be
extended by the same amount of time that Executive is in breach of any
Restrictive Covenant.

 

7.                                      Indemnification, Liability Insurance. 
Company agrees to indemnify Executive and hold Executive harmless to the fullest
extent permitted by applicable law and under the bylaws of Company against and
in respect to any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorneys’ fees), losses, and
damages resulting from Executive’s good-faith performance of Executive’s duties
and obligations to Company.  Company shall cover Executive under directors and
officers liability insurance both during and, while potential liability exists
(but in any case not for more than six years), after the Employment Period in
substantially the same amount and on substantially the same terms as Company
covers its other active officers and directors.

 

9

--------------------------------------------------------------------------------


 

8.                                      Withholding Taxes.  Notwithstanding
anything herein to the contrary, Company may withhold (or cause there to be
withheld, as the case may be) from any amounts otherwise due or payable under or
pursuant to this Agreement such federal, state and local income, employment, or
other taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

9.                                      Successors and Assigns.

 

(a)                                  This Agreement is personal to Executive and
without the prior written consent of Company shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon Company and its successors and assigns.  Without limiting
the generality of the preceding sentence, Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that Company would be required to perform it if no such succession had
taken place.  As used in this Agreement, “Company” shall mean Company as
hereinbefore defined and any successor or assignee, as applicable, which assumes
and agrees to perform this Agreement by operation of law or otherwise.

 

10.                               Section Headings; Number and Gender.  The
section headings of, and titles of paragraphs and subparagraphs contained in
this Agreement are for the purpose of convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation thereof.  As used herein, where the context requires, the
singular shall include the plural, the plural shall include the singular, and
any gender shall include all other genders.

 

11.                               Governing Law.  This Agreement, and all
questions relating to its validity, interpretation, performance and enforcement,
as well as the legal relations hereby created between the parties hereto, shall
be governed by and construed under, and interpreted and enforced in accordance
with, the laws of the State of California, notwithstanding any California or
other conflict of law provision to the contrary.  Jurisdiction and venue of any
action pertaining to the Agreement shall be in Orange County, California.

 

12.                               Severability. It is the desire and intent of
the parties hereto that the provisions of this Agreement be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable under any present or
future law, and if the rights and obligations of any party under this Agreement
will not be materially and adversely affected thereby, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.

 

13.                               Entire Agreement.  This Agreement, embodies
the entire agreement of the parties hereto respecting the matters within its
scope.  This Agreement supersedes all prior and contemporaneous agreements of
the parties hereto that directly or indirectly bears upon the subject matter
hereof (including, without limitation, the Prior Employment Agreement).  Any

 

10

--------------------------------------------------------------------------------


 

prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect.  There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.

 

14.                               Modifications.  This Agreement may not be
amended, modified or changed, in whole or in part, except by a formal,
definitive written agreement expressly referring to this Agreement, which
agreement is executed by both of the parties hereto.

 

15.                               Waiver.  Neither the failure nor any delay on
the part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence.  No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.

 

16.                               Mediation.  Any controversy arising out of or
relating to Executive’s employment (whether or not before or after the
expiration of the Employment Period), any termination of Executive’s employment,
this Agreement, the enforcement or interpretation of any of such agreements, or
because of an alleged breach, default, or misrepresentation in connection with
any of the provisions of any such agreement, including (without limitation) any
state or federal statutory claims, shall be submitted to mediation in Orange
County, California, before a mediator selected from Judicial Arbitration and
Mediation Services, Inc. or its successor (“JAMS”), or if JAMS is no longer able
to supply the mediator, such mediator shall be selected from the American
Arbitration Association; provided, however, that provisional injunctive relief
may, but need not, be sought in a court of law while mediation is pending.  All
matters not resolved by mediation may be litigated.  The parties agree that
Company shall be responsible for payment of the forum costs of any mediation
hereunder, including the mediator’s fee.

 

17.                               Insurance.  Company shall have the right at
its own cost and expense to apply for and to secure in its own name, or
otherwise, life, health or accident insurance or any or all of them covering
Executive, and Executive agrees to submit to any usual and customary medical
examination and otherwise cooperate with Company in connection with the
procurement of any such insurance and any claims thereunder.

 

18.                               Remedies.  Notwithstanding anything to the
contrary in Section 16, each of the parties to this Agreement and any such
person or entity granted rights hereunder whether or not such person or entity
is a signatory hereto shall be entitled to enforce its rights under this
Agreement specifically to recover damages and costs for any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor.  The parties hereto agree and acknowledge that money damages may not be
an adequate remedy for any breach of the provisions of this Agreement and that
each party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance, injunctive relief and/or other
appropriate equitable relief (without posting any bond or deposit) in order to
enforce or prevent any violations of the provisions of this Agreement.  Each
party shall be responsible for paying its own attorneys’ fees, costs and other
expenses pertaining to any such legal proceeding and enforcement regardless of
whether an award or finding or any judgment or verdict thereon is entered
against either party.

 

11

--------------------------------------------------------------------------------


 

19.                               Notices.

 

(a)                                  All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given and made if (i) delivered by hand,
(ii) otherwise delivered against receipt therefor, or (iii) sent by registered
or certified mail, postage prepaid, return receipt requested.  Any notice shall
be duly addressed to the parties as follows:

 

(i)                                     if to Company

 

Willdan Group, Inc.

2401 E. Katella Avenue, #300

Anaheim, CA 92806

Attn: Board of Directors

 

with a copy to:

Robert L. Lavoie, Esq.

LAVOIE & JARMAN

2401 E. Katella Ave.,

Suite 310Anaheim, CA 92806

 

(ii)                                  if to Executive, to the address most
recently on file in the payroll records of Company.

 

(b)                                 Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section 19 for the giving of
notice.  Any communication shall be effective when delivered by hand, when
otherwise delivered against receipt therefor, or five (5) business days after
being mailed in accordance with the foregoing.

 

20.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original as
against any party whose signature appears thereon, and all of which together
shall constitute one and the same instrument.  This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.  Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

 

21.                               Legal Counsel; Mutual Drafting.  Each party
recognizes that this is a legally binding contract and acknowledges and agrees
that they have had the opportunity to consult with legal counsel of their
choice.  Each party has cooperated in the drafting, negotiation and preparation
of this Agreement.  Hence, in any construction to be made of this Agreement, the
same shall not be construed against either party on the basis of that party
being the drafter of such language.  Executive agrees and acknowledges that he
has read and understands this Agreement, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Agreement and has had ample opportunity to do so.

 

12

--------------------------------------------------------------------------------


 

22.                               Section 409A.

 

(a)                                  It is intended that any amounts payable
under this Agreement shall either be exempt from or comply with Section 409A of
the Code (including the Treasury regulations and other published guidance
relating thereto) (“Code Section 409A”) so as not to subject Executive to
payment of any additional tax, penalty or interest imposed under Code
Section 409A.  The provisions of this Agreement shall be construed and
interpreted to avoid the imputation of any such additional tax, penalty or
interest under Code Section 409A yet preserve (to the nearest extent reasonably
possible) the intended benefit payable to Executive.

 

(b)                                 If Executive is a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-1(i) as of the date of
Executive’s Separation from Service, Executive shall not be entitled to any
payment or benefit pursuant to Section 5.3 until the earlier of (i) the date
which is six (6) months after his or her Separation from Service for any reason
other than death, or (ii) the date of Executive’s death.  The provisions of this
Section 22(b) shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A.  Any
amounts otherwise payable to Executive upon or in the six (6) month period
following Executive’s Separation from Service that are not so paid by reason of
this Section 22(b) shall be paid (without interest) as soon as practicable (and
in all events within thirty (30) days) after the date that is six (6) months
after Executive’s Separation from Service (or, if earlier, as soon as
practicable, and in all events within thirty (30) days, after the date of
Executive’s death).

 

(c)                                  To the extent that any benefits pursuant to
Section 4 or 5.3(c) are taxable to Executive, any reimbursement payment due to
Executive pursuant to such provision shall be paid to Executive on or before the
last day of Executive’s taxable year following the taxable year in which the
related expense was incurred.  The benefits pursuant to such sections are not
subject to liquidation or exchange for another benefit and the amount of such
benefits that Executive receives in one taxable year shall not affect the amount
of such benefits that Executive receives in any other taxable year.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
Effective Date.

 

“COMPANY”

 

“EXECUTIVE”

Willdan Group, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ Kimberly D. Gant

 

/s/ Thomas D. Brisbin

Name:

Kimberly D. Gant

 

Thomas D. Brisbin

Title:

Chief Financial Officer

 

 

 

14

--------------------------------------------------------------------------------